UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                                    No. 11-cr-678 (RJS)
          -v-
                                                                         ORDER
 ANTHONY NORTHINGTON,

                         Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a Status Report from the Probation Department, dated May 24, 2021.

In light of that report, IT IS HEREBY ORDERED that the parties shall appear before the Court at

11:00 a.m. on Wednesday, June 2, 2021 for a conference in this matter. Mr. Northington shall submit

a letter to the Court no later than Friday, May 28, 2021, stating whether he intends to appear in person

or remotely via ZoomGov videoconference. If the latter, Mr. Northington’s counsel of record, Ms.

Cross-Goldenberg, shall discuss with Northington the attached Waiver of Right to be Physically

Present at a Criminal Proceeding form, which shall then be executed and return to the Court. The

Court will then issue further instructions concerning the requested videoconference. Members of the

public may monitor the proceedings via the Court's free audio line by dialing 1-888-363-4749 and

using access code 3290725#.

SO ORDERED.

Dated:          May 26, 2021
                New York, New York                     _______________________________
                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation
